ORDER

PER CURIAM.
Appellants, David Felling and Dennis Fitz-william, appeal the judgment of the Circuit Court of the City of St. Louis entered in favor of respondent, Larry Giles, on plaintiffs’ petition insofar as the court held no partnership existed between the parties and further found appellants were not entitled to an accounting. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the *945judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As no jurisprudential purpose would be served by a written opinion, we affirm the judgment pursuant to Rule 84.16(b).